Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 07, 2014

The Court of Appeals hereby passes the following order:

A15A0464. JOHN WALLACE SMITH v. THE STATE.

      In 2009, John Wallace Smith pled guilty to voluntary manslaughter. Smith
moved to withdraw his guilty plea, and the trial court denied the motion by order
entered August 7, 2013. On October 2, 2014, Smith filed a notice of appeal to this
Court. We, however, lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Smith filed his notice of appeal more than 30 days after entry of the order he
seeks to appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for
lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/07/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.